234 F.3d 312 (6th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Timothy Gordon Faasse, Defendant-Appellant.
No. 98-2337
UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT
December 1, 2000

Before: MARTIN, Chief Judge, MERRITT, BOGGS, NORRIS, SUHRHEINRICH, SILER, BATCHELDER, DAUGHTREY, MOORE, COLE, CLAY, and GILMAN, Circuit Judges.

Prior report: 227 F.3d 660
ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing  of this case en banc.  Sixth Circuit Rule 35(a) provides as follows:


2
"The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal."


3
Accordingly, it is ORDERED, that the previous decision and judgment of this court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


4
It is further ORDERED that the appellant file a supplemental brief not later than Friday, January 5, 2001, and the appellee file a supplemental brief not later than Monday, February 12, 2001.